NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 12-2436
                                  ___________

                     HEMA RASANJALI DISSANAYAKE,
                              a/k/a Hema Hemel,
                       a/k/a Hena Fernando Baddarage,
                             a/k/a Hema Rasanjali,

                                             Petitioner

                                        v.

      ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,

                                     Respondent
                   ____________________________________

                    On Petition for Review of an Order of the
                         Board of Immigration Appeals
                          (Agency No. A087-634-361)
                 Immigration Judge: Honorable Rodger C. Harris
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                January 2, 2013

              Before: FISHER, GARTH and ROTH, Circuit Judges.

                         (Opinion filed: January 31, 2013)
                                    _________

                                    OPINION
                                    _________

PER CURIAM

    Hema Dissanayake, a citizen of Sri Lanka, petitions for review of a Board of
Immigration Appeals (BIA) decision denying her applications for relief from removal

and ordering her deported. We will deny the petition.

       Dissanayake, who entered the United States as a visitor for pleasure, overstayed

her visa and was placed into removal proceedings. She applied for asylum, withholding

of removal, and protection under the Convention Against Torture (CAT), alleging a

pattern of politically motivated mistreatment in her home country. An Immigration

Judge (IJ) denied Dissanayake’s applications for relief, finding that her testimony was not

credible and that she had not otherwise met her burden of showing either past or likely

future persecution or torture. Administrative Record (A.R.) 94-96. The BIA affirmed

and denied Dissanayake’s motion to remand. This petition for review followed.1

       Having carefully considered the record, we agree with the Government that the

BIA’s alternative holding, which denied relief even assuming Dissanayake’s credibility,

is supported by substantial record evidence; we therefore need not reach the agency’s




       1
         We have jurisdiction under 8 U.S.C. § 1252(a) to review the BIA’s decision,
although we may review the IJ’s determination to the extent that the BIA relied upon it.
See Oliva-Ramos v. Att’y Gen., 694 F.3d 259, 270 (3d Cir. 2012). Only issues that have
been fully exhausted before the agency are reviewable. Castro v. Att’y Gen., 671 F.3d
356, 365 (3d Cir. 2012) (citing 8 U.S.C. § 1252(d)(1)). Similarly, we will not consider
issues or claims that were not raised in a petitioner’s opening brief. Garcia v. Att’y Gen.,
665 F.3d 496, 502 (3d Cir. 2011). “Our review of factual findings, including findings of
persecution and fear of persecution, is for substantial evidence, which means we must
uphold findings of fact unless the record evidence compels a contrary finding.” Yuan v.
Att’y Gen., 642 F.3d 420, 425 (3d Cir. 2011).


                                             2
adverse credibility determination. With regard to past persecution,2 Dissanayake

represented that political troubles had begun for her family in 2004, when she began to

receive telephonic death threats from supporters of an opposition party. We have

recognized that death threats can rise to the level of persecution, but only if they are “so

menacing as to cause significant actual suffering or harm.” Gomez-Zuluaga v. Att’y

Gen., 527 F.3d 330, 341 (3d Cir. 2008) (quotation marks omitted). The threats in this

case, while undoubtedly alarming, did not rise to that level. The record reflects that, after

brief periods away from their home, Dissanayake and her family were able to resume

their normal lives after political tensions waned. See, e.g., A.R. 13-33, 538.

       A later incident was more immediate and troubling than the earlier threats, and

resulted in actual harm: in 2007, after Dissanayake’s husband was photographed

attending an anti-regime protest in California, the couple was arrested, detained for a

period of days, and assaulted. Specifically, her husband was beaten severely, while she

was “hit . . . two or three times,” but hard enough so that she “fell [to] the ground.” A.R.

139-40, 539-40. The BIA reasonably concluded, however, that Dissanayake’s

       2
         Dissanayake does not appear to have squarely contested the IJ’s past persecution
finding before the BIA. See A.R. 44-57 (appellate brief). Further, the petitioner’s two
briefs contain inconsistent arguments regarding past persecution. Compare Pet’r’s Br. 24
(arguing that the agency erred in its past-persecution finding), with Pet’r’s Reply Br. 6
(“First of all the Petitioner would like to point out that she is not arguing that the
threat/harm to which she was subjected constitute[d] past persecution.”). Because the
BIA sua sponte reached the question of past persecution, we will review the matter
regardless. See Lin v. Att’y Gen., 543 F.3d 114, 126 (3d Cir. 2008) (retaining
jurisdiction to review claims not raised before the agency but nevertheless addressed by
it).


                                              3
mistreatment did not amount to persecution, because her injuries were not severe and did

not require medical attention. See Kibinda v. Att’y Gen., 477 F.3d 113, 119-20 (3d Cir.

2007) (concluding that five-day detention resulting in minor injury did not amount to

persecution). We are therefore not compelled to reverse the BIA’s ruling on past

persecution.

       With regard to future persecution, the BIA concluded that Dissanayake “ha[d] not

established the reasonable possibility that she will be persecuted upon her return to Sri

Lanka at least in part because of her political opinion.” A.R. 4. The agency

appropriately relied on the State Department report, as well as Dissanayake’s evidentiary

proffer, to reach this result, and Dissanayake has not pointed to anything that would

undermine it.

       Dissanayake also argues that that IJ failed to conduct the three-step corroboration

inquiry that we set forth in Abdulai v. Ashcroft, 239 F.3d 542, 554 (3d Cir. 2001). She

raised this argument in her “motion to remand” only, but has not separately challenged

the denial of that motion on review. We nevertheless agree that, as the BIA concluded,

the supplemental evidence she sought to submit was cumulative and, in part, immaterial.

Finally, we agree with the BIA that she has not met her burden for withholding or CAT

relief. See Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 591–92 (3d Cir. 2011);

Toure v. Att’y Gen., 443 F.3d 310, 317 (3d Cir. 2006).

       For the foregoing reasons, we will deny the petition for review. Dissanayake’s

motion to file her reply brief out of time is granted.

                                              4